PER CURIAM.
Dismayed that her former husband has been awarded custody of-their son, Jennifer Myrick brought this suit seeking damages from the six state judges and court commissioners who presided over parts of the lengthy divorce and child-custody proceedings. She maintains that, by ruling against her, the judges manifested bias in favor of her former husband, violating her right to due process of law in that and other ways, and overlooked misconduct by her former husband, her son’s guardians ad litem, and her own attorney. She did not ask the federal court in this suit under 42 U.S.C. § 1983 to change the award of custody but did request damages.
The district court summarily dismissed the suit because judges are absolutely immune from awards of damages for acts taken in a judicial capacity, whether or not the judges erred in conducting the litigation. See, e.g., Mireles v. Waco, 502 U.S. 9, 112 S.Ct. 286, 116 L.Ed.2d 9 (1991); Stump v. Sparkman, 435 U.S. 349, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978).
Myrick’s brief does not try to explain why the defendants are not entitled to immunity. It does not contend that the defendants acted other than in a judicial capacity. It is instead a compendium of reasons Myrick believes that the state judges should have ruled in her favor. Myrick contends that the judges acted in bad faith, but “judicial immunity is not overcome by allegations of bad faith or malice”. Mireles, 502 U.S. at 11, 112 S.Ct. 286. The Supreme Court of Wisconsin, not *489the federal judiciary, is responsible for dealing with claims that state judges erred. The judgment of the district court therefore is
AFFIRMED.